Exhibit 10.2

NON-QUALIFIED STOCK OPTION AND
PERFORMANCE STOCK UNIT AGREEMENT
OF
REXNORD CORPORATION
THIS AGREEMENT (this “Agreement”), dated as of ___________________ is made by
and between Rexnord Corporation, a Delaware corporation (the “Corporation”), and
_____________, an employee of the Corporation or one of its Subsidiaries (the
“Grantee”).
WHEREAS, the Corporation wishes to afford the Grantee the opportunity to
purchase and receive shares of its common stock (“Common Stock”);
WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation 2012 Performance Incentive Plan (as may be amended from time to
time, the “Plan”), the terms of which are hereby incorporated by reference and
made a part of this Agreement; and
WHEREAS, the Administrator, as defined in the Plan, (i) has determined that it
would be to the advantage and in the best interests of the Corporation and its
stockholders to grant the Non-Qualified Stock Option (the “Option”) and
performance stock units (the “Performance Stock Units”) provided for herein to
the Grantee as an inducement for the Grantee to enter into or remain in the
employ of the Corporation or one of its Subsidiaries and as an incentive for
increased efforts by the Grantee during such employment, and (ii) has instructed
the officers of the Corporation to issue said Option and Performance Stock
Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
GRANT OF OPTION
Section 1.1    Grant of Option
In consideration of the Grantee’s agreement to enter into or remain in the
employ of the Corporation or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Grantee the Option to purchase any part or all of an aggregate of ________
shares of Common Stock upon the terms and conditions set forth in the Plan and
this Agreement.
Section 1.2    Option Price
The purchase price of the shares of Common Stock covered by the Option shall be
$_________ per share (without commission or other charge).





1



--------------------------------------------------------------------------------



Section 1.3    Option Subject to Plan
The Option granted hereunder is subject to the terms and provisions of the Plan,
including without limitation, Sections 7.4 and 8.9 of the Plan. Capitalized
terms used in this Agreement and not defined herein shall have the meaning given
to such terms in the Plan.
ARTICLE II     
EXERCISABILITY OF OPTION
Section 2.1    Commencement of Option Exercisability
(a)    This Option shall become exercisable in accordance with the schedule
established by the Administrator at the time of grant and set forth below:
•_______________;
•_______________;
•_______________.
(b)    No portion of the Option which is unvested at the Grantee’s termination
of employment shall thereafter become vested.
Section 2.2    Duration of Option Exercisability
Any portion of the Option which becomes vested pursuant to Section 2.1 shall
remain vested and may be exercised until the Option expires pursuant to Section
2.3.
Section 2.3    Expiration of Option
The Option may not be exercised to any extent by any person after the first to
occur of any of the following events:
(a)    The expiration of ten years from the date the Option was granted;
(b)    If the Grantee’s termination of employment is for any reason other than
(i) by the Corporation or any Subsidiary of the Corporation for Cause, or
(ii) on account of the Grantee’s death or disability (as defined in Section
22(e)(3) of the Code), the ninetieth (90th) day following the date of the
Grantee’s termination of employment;
(c)    The date of the Grantee’s termination of employment by the Corporation or
any Subsidiary of the Corporation for Cause; or
(d)    If the Grantee’s termination of employment is on account of the Grantee’s
death or disability (within the meaning of Section 22(e)(3) of the Code), the
expiration of 12 months from the date of the Grantee’s termination of
employment.



2



--------------------------------------------------------------------------------



Section 2.4    Definition of Cause
For purposes of this Agreement, “Cause” shall have the meaning ascribed to it in
any employment agreement in effect between the Corporation or any of its
Subsidiaries and the Grantee as of the date of the Grantee’s termination of
employment and, in the absence of any such employment agreement, “Cause” shall
mean,
(a)    the Board’s determination that the Grantee failed to carry out, or comply
with, in each case in any material respect, any lawful and reasonable directive
of the Board or its designee consistent with the terms of the Grantee’s
employment, which is not remedied within 30 days after the receipt of written
notice from the Corporation specifying such failure;
(b)    the Grantee’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony;
(c)    the Grantee’s unlawful use (including being under the influence) or
possession of illegal drugs;
(d)    the Grantee’s commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Corporation or any of its Subsidiaries; or
(e)    the breach by the Grantee of any of the provisions contained in Article
IV below or similar provisions contained in any other agreement with the
Corporation or any of its Subsidiaries or other affiliates.
Section 2.5    Partial Exercise of Option
Any vested portion of the Option or the entire Option, if then wholly vested,
may be exercised in whole or in part at any time prior to the time when the
Option or portion thereof expires; provided, however, that each partial exercise
shall be for not less than 100 shares of Common Stock and shall be for whole
shares of Common Stock only.
Section 2.6    Exercise of Option
This Option shall be exercised by Grantee delivering a written notice to the
Corporation specifying the number of shares the Grantee desires to purchase, and
by paying the Corporation the option price for the shares being acquired at the
time. The option purchase price may be paid by means of any lawful consideration
as determined by the Administrator and permitted by Section 5.5 of the Plan.







3



--------------------------------------------------------------------------------



ARTICLE III    
GRANT, EARNING AND VESTING OF PERFORMANCE STOCK UNITS
AND ISSUANCE OF SHARES
Section 3.1    Grant of Performance Stock Units
(a)    In consideration of the Grantee’s agreement to enter into or remain in
the employ of the Corporation or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Grantee the number of Performance Stock Units (at target) as set forth in
Section 3.1(b) and 3.1(c) hereof. The Performance Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become earned and vested or have been forfeited.
(b)    The number of Performance Stock Units (at target) that will be earned and
vested based on _________________________ is ________, as more fully described
in Appendix A.
(c)    The number of Performance Stock Units (at target) that will be earned and
vested based on _________________________ is ________, as more fully described
in Appendix A.
(d)    The Performance Period for the Performance Stock Units will be the
_______-year period beginning _______________ and ending _______________ (the
“Performance Period”).
Section 3.2    Satisfaction of Performance-Based Conditions and Vesting
(a)    Subject to Section 3.2(b) and the satisfaction of the performance
conditions set forth in Appendix A to this Agreement during the Performance
Period, the Performance Stock Units will be earned and shall become vested on
the last day of the Performance Period.
(b)    All unearned Performance Stock Units will be forfeited upon the Grantee’s
termination of employment during the Performance Period for any reason.
(c)    The Grantee will not have any right to vote the Performance Stock Units
and will not be deemed a stockholder of the Corporation with respect to any of
the Performance Stock Units.
Section 3.3    Issuance of Shares
Earned Performance Stock Units will be paid in shares of Common Stock as soon as
administratively practicable following the close of the Performance Period and
certification of the satisfaction of the performance conditions, but in no event
later than the fifteenth (15th) day of the third month following the end of the
Corporation’s fiscal year in which the Performance Units are earned and vest.





4



--------------------------------------------------------------------------------



Section 3.4    Performance Stock Units Subject to Plan
The Performance Stock Units granted hereunder are subject to the terms and
provisions of the Plan, including without limitation, Sections 7.4 and 8.9 of
the Plan. Capitalized terms used in this Agreement and not defined herein shall
have the meaning given to such terms in the Plan.
Section 3.5    Corporate Transactions – Acceleration of Performance Stock Units
Upon the occurrence of any of the transactions stated in Section 7.2 of the
Plan, the Performance Stock Units granted hereunder will be subject to
accelerated vesting as set forth in Section 7.2 of the Plan and will be deemed
earned at the “target” performance level set forth in Appendix A to this
Agreement (i.e., 100% payout). In such case, the vested Performance Stock Units
will be settled as soon as administratively practicable, but in no event later
than the fifteenth (15th) day of the third month following the end of the
Corporation’s fiscal year in which the Performance Units vest.
ARTICLE IV    
RESTRICTIVE COVENANTS
Section 4.1    Reasonableness of Restrictions
Grantee acknowledges that Grantee has had and will continue to have access to
Confidential Information (as defined below), that such Confidential Information
is of economic value to the Corporation and its Subsidiaries, that such
Confidential Information would be of value to a competitor of the Corporation
and/or one of its Subsidiaries in competing against the Corporation and/or one
of its Subsidiaries, and that it would be unfair for Grantee to exploit such
Confidential Information for Grantee’s personal benefit or for the benefit of a
competitor. Grantee further acknowledges that Grantee has had and/or will have
an opportunity to learn about, and develop relationships with, customers of the
Corporation and/or its Subsidiaries and that the Corporation and its
Subsidiaries have a legitimate interest in protecting relationships with such
customers, and that it would be unfair for Grantee to exploit information
Grantee has learned about such customers and relationships which Grantee has
developed with such customers for Grantee’s personal benefit or for the benefit
of a competitor. Grantee further acknowledges that the Corporation and its
Subsidiaries currently market and sell products and services to customers
throughout the United States and that Grantee’s job duties have included and/or
will include contact with products that are marketed throughout the entire
United States and that the Confidential Information to which Grantee has had
and/or and will have access to, and the Grantee’s customer knowledge and
contacts and relationships, would be of value to a competitor in competing
against the Corporation and/or one of its Subsidiaries anywhere in the United
States. Accordingly, Grantee acknowledges that the protections provided to the
Corporation and its Subsidiaries in this Article IV are reasonable and necessary
to protect the legitimate interests of the Corporation and its Subsidiaries and
that abiding by Grantee’s obligations under this Article IV will not impose an
undue hardship on Grantee.



5



--------------------------------------------------------------------------------



Section 4.2    Restricted Services Obligation
For a period of two years following the end, for whatever reason, of the
Grantee’s employment with the Corporation or any of its Subsidiaries, the
Grantee agrees not to directly or indirectly provide Restricted Services to any
Competitor respecting its operations in the United States. For purposes of this
Section, (i) “Restricted Services” means services of any kind or character
comparable to those the Grantee provided to the Corporation or any of its
Subsidiaries during the one year period preceding the end of the Grantee’s
employment with the Corporation or any of its Subsidiaries, and (ii)
“Competitor” means any business located in the United States which is engaged in
the development and/or sale of any product line that is substantially similar to
a product line sold by the Corporation or any of its United States Subsidiaries
for which the Grantee had direct managerial responsibility during the last year
of the term of the Grantee’s employment with the Corporation or any of its
United States Subsidiaries.
Section 4.3    Customer Non-Solicitation
For a period of two years following the end, for whatever reason, of the
Grantee’s employment with the Corporation or any of its Subsidiaries, the
Grantee agrees not to directly or indirectly attempt to sell or otherwise
provide to any Restricted Customer any goods, products or services of the type
or substantially similar to the type sold or otherwise provided by the
Corporation or any of its Subsidiaries for which the Grantee was employed during
the twelve months prior to termination of Grantee’s employment. For purposes of
this Section 4.3, “Restricted Customer” means any individual or entity (i) for
whom/which the Corporation or any of its Subsidiaries provided goods, products
or services, and (ii) with whom/which the Grantee was the primary contact on
behalf of the Corporation during Grantee’s last twelve months of employment or
about whom/which the Grantee acquired non-public information during Grantee’s
last twelve months of employment that would be of benefit to Grantee in selling
or attempting to sell such goods, products or services in competition with the
Corporation or any of its Subsidiaries.
Section 4.4    Non-Solicitation of Employees
During the term of the Grantee’s employment with the Corporation or any of its
Subsidiaries and for a period of one year thereafter, the Grantee shall not
directly or indirectly encourage any employee of the Corporation or any of its
United States Subsidiaries with whom the Grantee has worked to terminate his or
her employment with the Corporation or any such Subsidiary or solicit such an
individual for employment outside the Corporation or any of its Subsidiaries in
a manner which would end or diminish that employee’s services to the Corporation
or any of its Subsidiaries.







6



--------------------------------------------------------------------------------



Section 4.5    Non-Disparagement
During the term of the Grantee’s employment with the Corporation or any of its
Subsidiaries and thereafter in perpetuity, the Grantee shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Corporation or any of its affiliates, Subsidiaries, successors, directors,
officers, customers or suppliers. During the term of the Grantee’s employment
with the Corporation or any of its Subsidiaries and thereafter in perpetuity,
none of the Corporation, Rexnord LLC, nor any of their respective officers shall
knowingly disparage, criticize, or otherwise make derogatory statements
regarding the Grantee. The restrictions of this Section 4.5 shall not apply to
any statements that are made truthfully in response to a subpoena or other
compulsory legal process.
Section 4.6    Non-Disclosure of Confidential Information
The Grantee shall maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Grantee’s
benefit or the benefit of any Person, or deliver to any Person any document,
record, notebook, computer program or similar repository of or containing, any
confidential or proprietary information or trade secrets of or relating to the
Corporation or any of its Subsidiaries, including, without limitation,
information with respect to the Corporation’s or any of its Subsidiary’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (the “Confidential
Information”). Confidential Information shall be defined to exclude information
which is or becomes public knowledge through no fault of Grantee, or which was
known to Grantee before the start of Grantee’s earliest relationship with the
Corporation or any of its Subsidiaries, or which is otherwise not subject to
protection under applicable law. The Grantee’s obligations under this Section
4.6 shall apply for so long as Grantee continues in the employment of the
Corporation or any of its Subsidiaries. In addition, those obligations shall
continue after Grantee’s employment terminates with respect to each piece of
Confidential Information for so long as that piece of Confidential Information
continues to have economic value to the Corporation or any of its Subsidiaries
and, accordingly, could be used by a competitor of the Corporation or one of its
Subsidiaries to compete unfairly against the Corporation or one of its
Subsidiaries.
Section 4.7    Return of Corporation Property
All correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the Corporation’s or any of its Subsidiary’s customers, business
plans, marketing strategies, products or processes, whether confidential or not,
is the property of the Corporation (the “Corporation Property”). Accordingly,
upon Grantee’s Termination of Employment for any reason, the Grantee shall
promptly deliver to the Corporation all such Corporation Property, including any
and all copies of any such Corporation Property, and shall not make any notes of
or relating to any information contained in any such Corporation Property. The
Grantee may respond to a lawful and valid subpoena or other legal process but
shall give the Corporation the earliest possible notice thereof, shall, as much
in advance of the return date as possible, make available to the Corporation and
its

7



--------------------------------------------------------------------------------



counsel the documents and other information sought and shall assist such counsel
in resisting or otherwise responding to such process.
Section 4.8    Injunctive Relief
The Grantee hereby acknowledges that a breach of the covenants contained in this
Article IV will cause irreparable damage to the Corporation and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate. Accordingly, the
Grantee hereby agrees that, in the event of an actual or threatened breach of
any of the covenants contained in this Article IV, in addition to any other
remedy which may be available at law or in equity, the Corporation shall be
entitled to specific performance and injunctive relief. The Corporation hereby
acknowledges that a breach of the Corporation’s covenant contained in Section
4.5 will cause irreparable damage to the Grantee, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, the Corporation hereby agrees that,
in the event of an actual or threatened breach of the Corporation’s covenant
contained in Section 4.5, in addition to any other remedy which may be available
at law or in equity, the Grantee shall be entitled to specific performance and
injunctive relief.
ARTICLE V    
OTHER PROVISIONS
Section 5.1    Not a Contract of Employment
Nothing in this Agreement or in the Plan shall (i) confer upon the Grantee any
right to continue in the employ of the Corporation or any of its Subsidiaries,
or (ii) interfere with or restrict in any way the rights of the Corporation or
its Subsidiaries, which are hereby expressly reserved, to discharge the Grantee
at any time for any reason whatsoever, with or without Cause, except pursuant to
an employment agreement, if any, executed by and between the Corporation or any
of its Subsidiaries, on the one hand, and the Grantee, on the other hand, and
approved by the Board.
Section 5.2    Construction; Choice of Law
This Agreement shall be administered, interpreted and enforced under the laws of
the state of Delaware, without regard to conflicts of laws provisions that would
give effect to the laws of another jurisdiction.
Section 5.3    Conformity to Securities Laws
The Grantee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act and any
and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation, Rule 16b-3. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
and Performance Stock Units are granted and the Option may be exercised, only in
such a manner as to conform to such laws, rules and regulations. To the extent

8



--------------------------------------------------------------------------------



permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
Section 5.4    Entire Agreement
The parties hereto acknowledge that this Agreement and the Plan set forth the
entire agreement and understanding of the parties and supersede all prior
written or oral agreements or understandings with respect to the subject matter
hereof, except that any provisions therein regarding confidentiality or
non-competition remain in full force and effect in favor of the Corporation and
its Subsidiaries as if the agreements containing such provisions were not so
superseded. The obligations imposed by this Agreement are severable and should
be construed independently of each other. The invalidity of one provision shall
not affect the validity of any other provision. If any provision of this
Agreement shall be invalid or unenforceable, in whole or in part, or as applied
to any circumstances, under the laws of any jurisdiction which may govern for
such purpose, then such provision shall be deemed, to the extent allowed by the
laws of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed exercised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision had been
originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be.
Section 5.5    Amendment
The Administrator at any time, and from time to time, may amend the terms of
this Agreement, provided, however, that the rights of the Grantee shall not be
adversely impaired without the Grantee’s written consent. The Corporation shall
provide the Grantee with notice and a copy of any amendment made to this
Agreement
Section 5.6    Disputes (Forum; Personal Jurisdiction; Waiver of Jury Trial)
Any dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement or the Plan shall be brought exclusively in the
state, federal, or other courts of the state of Delaware, and the parties hereby
consent and submit to the personal jurisdiction of those courts. In the event of
dispute or litigation, each party shall pay its own attorney’s fees and
expenses, except that, should Grantee file suit in a forum other than the state,
federal, or other courts of the state of Delaware, Corporation shall be entitled
to recover from Grantee its attorney fees and expenses associated with seeking
the dismissal or transfer of Grantee’s suit. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO ANY TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING UNDER, OUT OF, IN CONNECTION WITH, OR IN RELATION TO THE
PLAN OR THIS AGREEMENT.
Section 5.7    Notices
All notices, requests, consents and other communications hereunder to any party
hereto shall be deemed to be sufficient if contained in a written instrument and
shall be deemed to have

9



--------------------------------------------------------------------------------



been duly given when delivered in person, by telecopy, by nationally-recognized
overnight courier, or by first class registered or certified mail, postage
prepaid, addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:
(i)    if to the Corporation, to:
Rexnord Corporation
247 Freshwater Way, Suite 300
Milwaukee, WI 53204
Attention: General Counsel
(ii)    if to the Grantee, to the Grantee’s home address on file with the
Corporation.
Section 5.8    Government and Other Regulations
The obligation to sell and deliver shares of stock under the Plan shall be
subject to all applicable laws, rules and regulations and the obtaining of all
such approvals by governmental agencies as may be deemed necessary or desirable
by the Corporation, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements. The
Corporation shall have the power and the right to deduct or withhold, or require
Grantee to remit to the Corporation, an amount sufficient to satisfy federal,
state, and local taxes (including the Grantee’s FICA obligation) required by law
to be withheld with respect to any taxable event arising or as a result of this
Option or these Performance Stock Units.
Section 5.9    Counterparts
This Agreement may be executed in several counterparts, including via facsimile
transmission, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
[Signature Page to Follow]

10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above.
THE CORPORATION:

Rexnord Corporation
By:                         
Print Name:                     
Title:                         
THE GRANTEE:
Signature:                     
Print Name:                     
Grantee’s Address:
_____________________________________
_____________________________________
Grantee’s Taxpayer Identification Number:
_____________________________________



11



--------------------------------------------------------------------------------





APPENDIX A


[PERFORMANCE METRICS]
















* * * * *



12

